DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I recited in claims 1-8 in the reply filed on 04/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Amendment
Amendment received 07/22/2022 has been entered.

Claim Objections
Claims 1, 2, and 3 are objected to because of the following informalities:  
It is clear via the disclosure that the “left and right guides” and “guides” in claims 1, 2, and 3, are  the same as the left and right guide members. Please amend to maintain consistent terminology. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub. US 2021/0046809 A1 – Ramsey in view of PG Pub. US 2017/0211314 A1 – Raffi et al., hereinafter Raffi, and US Pat. 5,003,747 - Morton.

Regarding claim 1. 
Ramsey discloses a method of installing a roller door on a vehicle, the method comprising: 
forming a roller door subassembly (20, fig 3) at a first geographical location prior to connecting the subassembly with the vehicle, the step of forming comprising:
providing a header (50, fig 3); 
providing left (30, fig 3) and right (40, fig 3) guide members, wherein each of the guides comprise respective left (32, fig 3) and right (42, fig 3) top portions, and wherein the top portions comprise respective left (32a, fig 3) and right (42a, fig 3) roller receivers; 
connecting the guides with the header (See fig 3), wherein the guides are substantially parallel with one another and wherein both guides are substantially perpendicular with the header (See fig 3); 
Ramsey does not disclose the formation of the roller door subassembly as a unitary structure, or packaging the roller door subassembly at the first location.
However, Raffi teaches the formation of a door/gate/access subassembly as a unitary structure, and packaging said door/gate/access subassembly at the first location. (Paragraph [0041]; Gate unit 10 is shipped fully assembled in shipping gate-unit package 12 as suggested in FIG. 1.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to package the subassembly of Ramsey for transport as a unitary structure as taught by Raffi. (This would require modification of the vehicle body of Ramsey to receive the roller door subassembly as a unit from the outside. The extending flanges would then cover the larger gaps necessitated by an external installation strategy.) One of ordinary skill in the art would have been motivated to make this modification in order to mitigate damage to the subassembly during transport, and to simplify the assembly of the roller door into the body of the vehicle.
Morton teaches left and right flanges (28, fig 2) incorporated to a unitary structure of a window frame. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ramsey and Raffi with the unitary construction of Morton. One of ordinary skill in the art would have been motivated to make this modification in order to simplify installation of the roller door. (This would require modification of the vehicle body of Ramsey to receive the roller door subassembly as a unit from the outside. The extending flanges would then cover the larger gaps necessitated by an external installation strategy and the left and right flanges would extend from the left and right guide members of the subassembly.)
	

Regarding claim 5. 
The combination of Ramsey, Raffi, and Morton teaches all limitations of claim 1.
Ramsey further discloses:
providing a sill (60, fig 3), the sill having a left end and a right end; and 
arranging the sill in contact with bottom ends of the left guide member and right guide member, wherein the sill is substantially perpendicular with the left guide member and the right guide member and substantially parallel with the header (See fig 3); and 
connecting the sill with the bottom ends of the left guide member and the right guide member to form the roller door subassembly. (See fig 3)

Regarding claim 6. 
The combination of Ramsey, Raffi, and Morton teaches all limitations of claim 1.
Furthermore, Ramsey discloses the step of connecting comprises welding. (Paragraph [0021]; It should also be recognized that the attaching or coupling of elements as described herein may be via a variety of conventionally known methods, including welding, the use of fasteners such as bolts or screws, and/or integrally formed via casting and other fabrication methods, for example.)

Claims 2-4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramsey, and Raffi, and Morton as applied to claim 1 above, and further in view of US Pat. 6,302,179 – Miller.


Regarding claim 2. 
The combination of Ramsey and Raffi teaches all limitations of claim 1.
Ramsey further discloses installing the door at a second geographic location (Examiner notes that a geographical location is a point in space. The assembled subassembly is shown apart from the vehicle (first location) in figs 3 and 4, and installed in the vehicle (second location) in figs 1 and 2. (Furthermore, Raffi teaches packaging for transport in the above rejection of claim 1, and transport teaches a second geographic location.)), the step of installing comprising: 
creating an opening (18, fig 3) in a wall of the vehicle; 
receiving the packaged roller door subassembly at the second geographic location; 
unpackaging the subassembly at the second geographic location (The subassembly is shown unpacked in figs 1-4); 
fixing the header, the left guide member, and the right guide member with the wall (See figs 1-2). 
Ramsey discloses an apparatus for a roller door, but does not explicitly disclose:
forming the roller door on the roller door subassembly at the second location, the step of forming comprising:
providing left and right receiving slots along vertical portions of the respective left guide member and right guide member; 
providing a roller and a flexible door panel, the roller having left and right ends and being rotatable about a roller axis, wherein the door panel is connected with the roller at a top end of the door panel and wherein rotation of the roller about the axis winds and unwinds the door panel onto and off from the roller; 
engaging the left and right ends of the roller with respective left and right roller receivers; and inserting left and right edges of the door panel into respective left and right receiving slots, wherein a downward force applied to the door panel causes the door panel to unwind from the roller and extend downward along the guides, 
inserting the roller door into the opening.
However, Miller teaches forming the roller door on the roller door subassembly at the second location, the step of forming comprising:
providing left and right receiving slots (See fig 3) along vertical portions of the respective left guide member and right guide member; 
providing a roller (22, fig 1) and a flexible door panel (30, fig 1), the roller having left and right ends and being rotatable about a roller axis, wherein the door panel is connected with the roller at a top end of the door panel and wherein rotation of the roller about the axis winds and unwinds the door panel onto and off from the roller; 
engaging the left and right ends of the roller with respective left and right roller receivers (See annotated fig 7 below); and inserting left and right edges of the door panel into respective left and right receiving slots (See fig 3), wherein a downward force applied to the door panel causes the door panel to unwind from the roller and extend downward along the guides (See fig 1), 
inserting the roller door into the opening (See fig 1).

    PNG
    media_image1.png
    738
    848
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ramsey and Raffi with the details of the rollup door of Miller. One of ordinary skill in the art would have been motivated to make this modification in order to provide a rollup door for the opening as recited in Ramsey.
	
Regarding claim 3. 
The combination of Ramsey and Raffi teaches all limitations of claim 1.
The combination further teaches packaging the roller door at the first location (Raffi, Paragraph [0041]; Gate unit 10 is shipped fully assembled in shipping gate-unit package 12 as suggested in FIG. 1.)
The combination does not teach: 
forming the roller door on the roller door subassembly at the first location, comprising the steps of:
providing left and right receiving slots along vertical portions of the respective left guide member and right guide member; 
providing a roller and flexible door panel, the roller having left and right ends and being rotatable about a roller axis, wherein the door panel is connected with the roller at a top end of the door panel and wherein rotation of the roller about the axis winds and unwinds the panel onto and off from the roller; 
engaging the left and right ends of the roller with respective left and right roller receivers; and 
inserting left and right edges of the door panel into receiving slots of the left and right guides, wherein a downward force applied to the door panel causes the door panel to unwind from the roller and extend downward along the guides.
However, Miller teaches forming the roller door on the roller door subassembly at the first location, comprising the steps of:
providing left and right receiving slots (See fig 3) along vertical portions of the respective left guide member and right guide member; 
providing a roller (22, fig 1) and flexible door panel (30, fig 1), the roller having left and right ends and being rotatable about a roller axis, wherein the door panel is connected with the roller at a top end of the door panel and wherein rotation of the roller about the axis winds and unwinds the panel onto and off from the roller; 
engaging the left and right ends of the roller with respective left and right roller receivers (See annotated fig 7 below); and 
inserting left and right edges of the door panel into receiving slots of the left and right guides, wherein a downward force applied to the door panel causes the door panel to unwind from the roller and extend downward along the guides.

    PNG
    media_image1.png
    738
    848
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ramsey and Raffi with the details of the rollup door of Miller. One of ordinary skill in the art would have been motivated to make this modification in order to provide a rollup door for the opening as recited in Ramsey.

Regarding claim 4. 
The combination of Ramsey, Raffi and Miller teaches all limitations of claim 3.
Ramsey further teaches installing the door at a second geographic location, the step of installing comprising:
creating an opening (18, fig 3) in a wall of the vehicle; 
receiving the packaged roller door at the second geographic location; 
unpackaging the roller door at the second geographic location; (the subassembly is shown unpackaged in figs 1-4)
inserting (See fig 1) the roller door into the opening; and fixing the header, the left guide member, and the right guide member with the wall. (Paragraph [0021]; It should also be recognized that the attaching or coupling of elements as described herein may be via a variety of conventionally known methods, including welding, the use of fasteners such as bolts or screws, and/or integrally formed via casting and other fabrication methods, for example.)

Regarding claim 8. 
The combination of Ramsey, Raffi, Morton, and Miller teaches all limitations of claim 2.
Furthermore, Ramsey discloses the step of fixing comprises joining the left flange and the right flange with the wall using a plurality of fasteners. (Paragraph [0021]; It should also be recognized that the attaching or coupling of elements as described herein may be via a variety of conventionally known methods, including welding, the use of fasteners such as bolts or screws, and/or integrally formed via casting and other fabrication methods, for example.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, and 8 have been considered but are moot in light of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        


/Johnnie A. Shablack/Primary Examiner, Art Unit 3634